Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (HAYES, Pub. No:  US 2013-0057698; CHAN, Pub. No.: US 2020-0077033; KIM, Pub. No.: US 2019-0037196) does not teach nor suggest in detail the limitations: 
“A computing system comprising: a logic machine; and a storage machine holding instructions executable by the logic machine to: receive a first image of a scene from a first camera at an analog gain setting of an image sensor of the first camera; receive a second image of the scene from a second camera with a different sensing modality than the first camera; and output a composite image blended from the first and second images in proportion to a dynamic weighting that changes a contribution of the second image and inversely changes a contribution of the first image based on a change of the analog gain setting of the image sensor of the first camera” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record HAYES does not teach or suggest in detail second image manipulation from a second camera or teach cameras with different sensing modalities.  The prior art does not contain composite image blending as a function of dynamic weighting contributions or analog gain settings of the first and second images as amended by the Applicant.  
HAYES only teaches a visual assistance device that contains both a low-light camera to capture low-light images as well as a thermal camera to capture thermal images.  The prior art also discloses receiving the low-light and thermal images of a scene and blending the low-light and thermal images to create a composite image.  The closest NPL KIM (KIM, “Very Wide dynamic range ROIC with pixel-level ADC for SWIR FPAs”, 2016) discusses generally composite imagery and camera signal gain considerations but is silent as to the claimed invention features directed towards dynamic weighting for image composite contribution.
Whereas, as stated above, Applicant’s claimed invention recites receiving a second image of a scene from a second camera with a different sensing modality than a first camera.  The claims also recite outputting a composite image blended from first and second images in proportion to a dynamic weighting that changes a contribution of the second image and inversely changes a contribution of the first image based on a change of the analog gain setting of the image sensor of the first camera. 
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481